Case: 15-50414      Document: 00513486780         Page: 1    Date Filed: 04/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50414
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 29, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JESUS AGUILAR-SANCHEZ, Also Known as Jesus Aguilar Sanchez,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 2:11-CR-147-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Jesus Aguilar-Sanchez, federal prisoner # 70345-280, appeals the denial



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50414    Document: 00513486780     Page: 2   Date Filed: 04/29/2016


                                 No. 15-50414

of a sentence reduction under 18 U.S.C. § 3582(c)(2). The district court origin-
ally sentenced him to 90 months—within the guideline range of 87 to 108
months—for possessing with intent to distribute cocaine. The court went
below the 10-year statutory minimum in 21 U.S.C. § 841(b)(1)(A)―even though
the offense involved more than five kilograms of cocaine―because Aguilar-
Sanchez met the conditions for the safety valve in 18 U.S.C. § 3553(f). Later,
the Sentencing Commission retroactively lowered the guideline range to 70 to
87 months, see U.S.S.G. App. C, Amend. 782, and the parties moved the court
to reduce the sentence to 72 months under § 3582(c)(2).

      The district court acknowledged Aguilar-Sanchez’s eligibility for a reduc-
tion but denied it. We review that decision for abuse of discretion. United
States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).

      Aguilar-Sanchez claims that the court gave improper weight to the unu-
sually high purity of the cocaine, which the court noted can be a basis for an
upward departure. See U.S.S.G. § 2D1.1, comment. (n.27(C)). The court was
not upwardly departing here but, instead, was only considering the relevant
factors. See § 3553(a)(1), (2)(A), (5)(A); U.S.S.G. § 1B1.10, comment. (n.1(B)),
p.s.; see also U.S.S.G. § 1B1.7. Aguilar-Sanchez also urges that the court
should not have treated the prior safety-valve reduction under U.S.S.G.
§§ 2D1.1(b)(16) and 5C1.2 and § 3553(f) as weighing against a reduction in the
sentence, but the court properly took into account the context of the original
sentence when it decided against a reduction. See, e.g., United States v. Evans,
587 F.3d 667, 673 & n.11 (5th Cir. 2009); see also § 3553(a)(2)(A). Aguilar-
Sanchez’s contention that the court failed to accord adequate weight to the
need to avoid unwarranted sentencing disparities, see § 3553(a)(6), is also un-
availing. See United States v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010).

      AFFIRMED.


                                       2